DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-14, 17 and 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shin 2020/0119290.
Regarding claim 1, Shin discloses a light-emitting device (DD Fig 3) comprising: a display panel layer (DM/DP); a housing layer (HS); an impact absorbing layer (CSH2) adjacent the housing layer (Note: ‘adjacent’ alone does not distinctly limit structure, does not exclude intervening features and does not otherwise denote direct contact, see Fig 3); a metal layer (PT, par 0064) that is disposed between the impact absorbing layer and the display panel layer (Fig 3) and that is deformable during an impact on the light-emitting device (metal layer PT is deformable being bendable, par 0064); and a compliant layer (BF) that is (as depicted Fig 3) that enables a shape of the display panel layer to be maintained when the metal layer is deformed (when device is bent, shape is maintained, see Figs 2b with respect to Fig 2c).
Regarding claim 2, Shin discloses the light-emitting device of claim 1, wherein the compliant layer has a stiffness that is less than a stiffness of the display panel layer (compliant layer BF including only polymer material is more flexible or less stiff than DM comprises DP which includes flexible electrodes among other elements see par 0054, 0073, 0115).
Regarding claim 3, Shin discloses the light-emitting device of claim 1, wherein the compliant layer is formed of at least an elastomer material (BF is a type of polymer material which includes materials such as rubber—an elastomer material).
Regarding claim 4, Shin discloses the light-emitting device of claim 1, wherein the compliant layer has a stiffness that is less than a stiffness of each of the metal layer and the impact absorbing layer (metal material is more firm or less stiff than BF polymer material).
claim 12, Shin discloses the light-emitting device of claim 1, further comprising a window film layer (FC3) disposed adjacent the display panel layer opposite the compliant layer (Fig 3).
Regarding claim 13, Shin discloses the light-emitting device of claim 12, wherein the window film layer and the display panel layer are bendable (Figs 2b, 2c).
Regarding claim 14, Shin discloses the light-emitting device of claim 12, wherein the window film layer is formed of at least a thermoplastic material (polymer material may constitute thermoplastics, par 0396).
Regarding claim 17, Shin discloses the light-emitting device of claim 1, wherein the impact absorbing layer is formed of at least one layer of a polymer material (par 0056).
Regarding claim 19, Shin discloses an electronic device (Title) comprising at least one light-emitting device according to claim 1, wherein the display includes at least an adhesive layer (AD1 Fig 3).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6, 9, 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin 2020/0119290.
Regarding claim 5-6, 9, 11, 15 and 18, Shin discloses the light-emitting device as claimed, except wherein the compliant layer has a stiffness that is between 10 kPa and 1 GPa, wherein the display panel layer has a stiffness that is between 1 GPa and 10 GPa, wherein the compliant layer has a thickness that is between 10 and 100 microns, wherein the metal layer has a thickness that is between 10 and 100 microns, wherein the window film layer has a thickness that is between 10 and 150 microns, wherein the impact absorbing layer has a thickness that is less than 1 millimeter.
Office Notice is taken that it is well known in the art to formulate any thickness or stiffness of a certain metric/measurement as desired to achieve a preferred displacement of thickness or elasticity so as to optimize movement of the bendable structures for purposes of reducing effort to close/open by a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and thickness of certain structural components relative to one another, since this would achieve a preferred displacement of thickness or stiffness to optimize movement of the components that are deformable or bendable for the purposes of reducing effort to close/open by a user, thereby improving reliability and functionality. 

Allowable Subject Matter
Claims 7-8, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7, the light-emitting device of claim 1, wherein the compliant layer has an anisotropic stiffness, wherein a planar stiffness in a plane of the compliant layer is greater than a thickness stiffness in a thickness direction of the compliant layer. *The specific teaching of claim 7, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Claim 8, the light-emitting device of claim 1, wherein the compliant layer is formed as a multilayer of different materials. *The specific teaching of claim 8, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Claim 10, the light-emitting device of claim 1, wherein the metal layer is formed of an alloy material that is includes at least one of stainless steel, iron, aluminum, or copper. *The specific teaching of claim 10, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Claim 16, the light-emitting device of claim 12, wherein the window film layer includes a hard coating disposed on a polymer material. *The specific teaching of claim 10, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/				     /Anthony Q Edwards/Examiner, Art Unit 2841                                         Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                April 28, 2021